FILED
                            NOT FOR PUBLICATION                             FEB 2 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JEFFREY G. SHARP,                                No. 13-35465

               Plaintiff - Appellant,            D.C. No. 6:12-cv-00140-AA

  v.
                                                 MEMORANDUM*
CHRISTIAN STRINGER; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Oregon
                      Ann L. Aiken, Chief Judge, Presiding

                            Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Jeffrey G. Sharp appeals pro se from the district court’s judgment in his 42

U.S.C. § 1983 action alleging false arrest, malicious prosecution, and interference

with familial association. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, and we may affirm on any basis supported by the record.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
ASARCO, LLC v. Union Pac. R.R. Co., 765 F.3d 999, 1004 (9th Cir. 2014) (motion

to dismiss); Crowley v. Nev. ex rel. Nev. Sec’y of State, 678 F.3d 730, 733-34 (9th

Cir. 2012) (summary judgment). We affirm.

      The district court properly granted summary judgment on Sharp’s false

arrest and malicious prosecution claims against defendants Houck, Brenner, and

Stringer because Sharp failed to raise a genuine dispute of material fact as to

whether Houck and Brenner, the arresting officers, or Stringer, the prosecutor who

advised them, had a reasonable basis to believe that Sharp violated Oregon Revised

Statutes § 163.200. See Smith v. Almada, 640 F.3d 931, 937-39 (9th Cir. 2011)

(probable cause constitutes a defense to false arrest and malicious prosecution

under federal law); Gustafson v. Payless Drug Stores Nw., Inc., 525 P.2d 118,

119-20 (Or. 1974) (probable cause is a complete defense to malicious prosecution

under Oregon law); Bacon v. City of Tigard, 724 P.2d 885, 886 (Or. Ct. App.

1986) (same for false arrest). We reject Sharp’s contention that a prior judicial

determination as to his mother’s competence was required to support a finding of

probable cause.

      The district court properly granted summary judgment on Sharp’s claim for

interference with familial association because Sharp failed to raise a genuine

dispute of material fact as to whether any defendant caused unwarranted


                                          2                                       13-35465
interference with Sharp’s association with his mother. See Crowe v. County of San

Diego, 608 F.3d 406, 441 n.23 (9th Cir. 2010) (standard for a claim of deprivation

of familial companionship is “unwarranted interference”).

      The district court properly dismissed Sharp’s claim for damages against

defendant Kemper because all of Kemper’s alleged actions were taken in the

performance of prosecutorial functions. See Heinemann v. Satterberg, 731 F.3d

914, 918 (9th Cir. 2013) (prosecutor has absolute immunity for decision to initiate

a prosecution); Herb Hallman Chevrolet, Inc. v. Nash-Holmes, 169 F.3d 636, 643

(9th Cir. 1999) (same for conduct before grand juries). Although Sharp’s amended

complaint also sought declaratory relief in addition to damages, because the relief

Sharp requested would not clarify any legal relations in issue or resolve any

controversy between the parties, we uphold the dismissal of Sharp’s claim against

Kemper in its entirety. See United States v. Washington, 759 F.2d 1353, 1357 (9th

Cir. 1985) (en banc) (declaratory relief should be denied when the relief requested

“will neither serve a useful purpose in clarifying and settling the legal relations in

issue nor terminate the proceedings and afford relief from the uncertainty and

controversy faced by the parties.”).

      AFFIRMED.




                                           3                                     13-35465